Citation Nr: 1825298	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-32 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date prior to August 21, 2017, for the 100 percent rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

A.Z., Counsel


INTRODUCTION

The Veteran served on active duty from April 2005 to August 2008.  

This appeal is before the Board of Veterans' Appeals (Board) from adverse rating decisions of Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Board notes that the Veteran's appeal initially included a claim of entitlement to a higher initial rating for PTSD, then rated as 70 percent disabling.  Subsequently, an August 2018 rating decision increased the Veteran's PTSD rating to 100 percent, effective August 21, 2017.  He filed a timely Notice of Disagreement, and in December 2017, the RO issued a Statement of the Case which continued the 100 percent rating, and denied an effective date prior to August 21, 2017, for such rating.  In January 2018, the Veteran filed a VA Form 9, in which he limited his appeal to the effective date only.  Accordingly, the Board concludes that the Veteran no longer wishes to pursue his claim for a higher initial rating, and further notes that such claim is moot as the Board is herein granting an earlier effective date for his 100 percent rating back to the date of the claim.  

With respect to the claim decided herein, the Veteran was provided with all appropriate laws and regulations in prior Statements of the Case.

As explained below, the Board finds that a TDIU claim was raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Therefore, the Board has taken jurisdiction over the issue and included such on the title page.

The issues concerning an initial rating in excess of 10 percent for left knee patellofemoral syndrome, service connection for headaches and hypertension, and TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The current formal claim for service connection for PTSD was received on January 30, 2012.

2.  Resolving reasonable doubt in favor of the Veteran, since January 30, 2012, his PTSD has met the requirement for a 100 percent disability rating.


CONCLUSION OF LAW

The criteria for assignment of an effective date of January 30, 2012, and no earlier, for a 100 percent rating for service-connected PTSD have been met.  38 U.S.C. § 5110(b) (2017); 38 C.F.R. §§ 3.157(b)(1), 3.400(o)(2), 4.7, 4.130, Diagnostic Code (DC) 9434 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date of an award based on a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a).  VA regulations provide that the effective date for increases shall be the "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1).  Under this rule, an effective date for an increased rating may be assigned later than the date of receipt of the claim -- if the evidence shows that the increase in disability actually occurred after the claim was filed -- but never earlier than the date of receipt of the claim.

The law provides one exception to this general rule: The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C. § 5110(b)(2).  The regulations provide that the effective date shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if claim is received within one year from such date otherwise, date of receipt of claim. 38 C.F.R. § 3.400(o)(2). 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of doubt is afforded the claimant.  38 U.S.C. § 5107(b).

A claim is "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p).  A report of examination or hospitalization which meets certain requirements will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157(a).  Once a formal claim for compensation has been allowed, receipt of a report of examination or hospitalization by uniformed services will be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157(a), (b).  When the following reports relate to examination or treatment of a disability for which service connection has previously been established, the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of claim and the date of a uniformed service examination which is the basis for granting severance pay to a former member of the Armed Forces on the temporary disability retired list will be accepted as the date of receipt of claim.  38 C.F.R. § 3.157(b)(1).

By way of history, the Veteran submitted an initial claim for service connection for PTSD on January 30, 2012.  In July 2012, he was granted service connection for such and assigned a 70 percent rating, effective January 30, 2012.  He perfected an appeal to the Board regarding such rating, and, subsequently, an August 2018 rating decision increased the Veteran's PTSD rating to 100 percent, effective August 21, 2017.  

As this appeal stems from an initial grant of service connection for PTSD, that date serves as the date of claim.  As such, it is necessary to determine whether, sometime between January 30, 2012, and August 21, 2017, an increase in the Veteran's PTSD became factually ascertainable.  To do so, the rating criteria for this disability must be examined.  

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders.  Under this formula, a 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9434.

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

A review of the pertinent medical evidence dated between January 30, 2012, and August 21, 2017, includes a March 2012 VA psychiatric examination.  At that time, the Veteran reported that he was not in contact with his family, and spoke only to his ex-girlfriend.  He stated that he became very angry after his return from deployment and felt that he now had fairly significant anxiety and anger issues.  He presented with numerous symptoms of PTSD, to include persistent delusions or hallucinations, and stated he thinks about hurting other people.  The examiner remarked that the Veteran "exhibits fairly severe and debilitating symptoms of PTSD, which are negatively impacting all areas of his life."

A December 2012 VA treatment note documents an alarming suicide attempt by the Veteran, which he stated had occurred the prior week.  It was noted that he had an intent to die, a detailed plan, and access to means.  He was estimated to be at a high risk level.  The clinician noted a prior treatment note in which the Veteran expressed that he feels he is a bad person because he killed people while in combat, and that he feels he does not deserve to be healthy after what he did.  The Board notes that the Veteran also had a prior suicide attempt while deployed.

In September 2014, the Veteran underwent a private assessment for his PTSD by Dr. H.H.G.  She found that he was socially isolated and withdrawn, and reported experiencing suicidal and homicidal ideation, daily.  The Veteran reported that 
"The only thing I want to do is hurt other people; I want to hurt myself so I don't hurt others, I don't think I'm going to make it another year."  The examiner also found that the Veteran could not be expected to engage in gainful employment, as he would be unable to sustain the stress.

The Veteran again underwent a VA examination in August 2017, which serves as the basis for the 100 percent rating for his PTSD.  The clinician noted that the Veteran has not been able to work since leaving the National Guard Reserve in 2012 due to "difficulty interacting with people, alcohol abuse, anger issues, mistrust of others, difficulty connecting with others, and controlling his anxiety."  

Given the above, the Board finds that January 30, 2012, is the proper effective date for the assignment of a 100 percent disability rating for service-connected PTSD.  See 38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  As for the potential of an effective date earlier than January 30, 2012, he did not submit a claim for service connection for a psychiatric disability until January 30, 2012.  As noted above, VA regulations provide that the effective date for increases shall be the "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1).  


ORDER

An effective date of January 30, 2012, and no earlier, for the assignment of an initial 100 percent disability rating for service-connected PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

A December 2017 Statement of the Case references VA treatment records dated through November 2017; however, the electronic claims file only contains VA treatment records dated through December 2012.  Accordingly, all VA treatment records generated since that time must be associated with the record.

Regarding the Veteran's left knee, he last underwent an examination for such in May 2012.  The Board finds the May 2012 examination is too remote in time to accurately rate his left knee disorder.  Accordingly, a new VA examination to assess the current severity of such disorder is warranted.

Lastly, as indicated in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  See Rice, supra.   Here, in October 2014, the Veteran's attorney submitted evidence and argument alleging that the Veteran is unemployable.  Accordingly, a remand to the RO is necessary for further development and adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a notice letter as to the information and evidence needed to substantiate a claim for TDIU and provide him with a VA Form 21-8940 to complete and return.
 
2.  Associate with the claims file all VA treatment records generated since December 2012.

3.  Schedule the Veteran for an appropriate VA examination to assess the severity of his left knee disorder.

4.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).


_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

